Case 2:18-cv-16509-MCA-AME Document 82-2 Filed 05/07/21 Page 1 of 4 PageID: 385



 James J. Panzini, Esq. (Bar ID: 022101990)
 Pooja Bhutani (Bar ID: 169592016)
 JACKSON LEWIS P.C.
 766 Shrewsbury Avenue
 East Tower, Suite 101
 Tinton Falls, New Jersey 07724
 T: 732-532-6148
 F: 732-842-0301
 Attorneys for Defendants

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

  RESHMA ABELL,                                       :
                                                      :   Civil Action No.:
                         Plaintiff,                   :   2:18-cv-16509 (MCA) (AME)
                                                      :
                         v.                           :
                                                      :   DECLARATION OF JAMES J. PANZINI IN
  PACIRA PHARMACEUTICALS, INC.,                       :   SUPPORT OF DEFENDANTS’ MOTION FOR
  DAVE STACK, individually and in his                 :   SUMMARY JUDGMENT
  capacity as Chief Executive Officer of              :
  PACIRA PHARMACEUTICALS, INC.,                       :
  and RICH KAHR, PETER MURPHY,                        :
  DENNIS       McLOUGHLIN,        PAUL                :
  CIAVOLELLA, GLENN REISER, JOYCE                     :
  DAVIS AND MATT LEHMANN, in their                    :
  capacities as employees of PACIRA                   :
  PHARMACEUTICALS, INC.,                              :
                                                      :
                         Defendants.                  :

                James J. Panzini, of full age, declares as follows:

                1.      I am an attorney at law in the State of New Jersey and a principal with the

 law firm of Jackson Lewis P.C. I am one of the attorneys charged with the responsibility of

 defending this matter on behalf of Defendants Pacira Pharmaceuticals, Inc. (“Pacira” or “the

 Company”), Richard Kahr, Peter Murphy, and Glenn Reiser (collectively as “Defendants”), and I

 am fully familiar with the facts set forth herein.
Case 2:18-cv-16509-MCA-AME Document 82-2 Filed 05/07/21 Page 2 of 4 PageID: 386



                2.      I make this Declaration in support of Defendants’ motion for summary

 judgment dismissing the Complaint of Plaintiff Reshma Abell (“Plaintiff”), in its entirety, with

 prejudice, as a matter of law and based on the undisputed material facts in the record. In particular,

 I make this Declaration to place before the Court certain materials necessary for the resolution of

 Defendant’s summary judgment motion.

                3.      A true and correct copy of Plaintiff’s Complaint filed on November 28,

 2018 is attached hereto as Exhibit 1.

                4.      A true and correct copy of the Court’s Order entered on July 31, 2019 (ECF

 No. 37) dismissing: Defendants Stack, McLoughlin, Ciavolella, Davis, and Lehmann from Count

 1; all individual Defendants from Count 2; Defendants McLoughlin, Ciavolella, Davis, and

 Lehmann from Count 3; Defendants Stack, David, and Lehmann for Count 4; and dismissing

 Count 5 in its entirety is attached hereto as Exhibit 2.

                5.      A true and correct copy of the Voluntary Stipulation of Dismissal of claims

 against Defendant McLoughlin and Ciavollela (ECF No. 80) is attached hereto as Exhibit 3.

                6.      Following the Court’s Order (ECF No. 37) described above, and the

 Voluntary Stipulation Dismissal (ECF No. 80), the remaining claims in this lawsuit are: (1) sex

 discrimination under the LAD against Pacira, Kahr, Murphy and Reiser; (2) sexual harassment

 hostile work environment under the LAD against Pacira; (3) retaliation under the LAD against

 Pacira, Kahr, Murphy and Reiser, and; (4) retaliation under CEPA against Pacira, Kahr, Murphy

 and Reiser.

                7.      A true and correct copy of excerpts of Richard Kahr’s deposition transcript

 cited in Defendants’ motion for summary judgment is attached hereto as Exhibit 4.

                8.      A true and correct copy of excerpts of Peter Murphy’s deposition transcript

 cited in Defendants’ motion for summary judgment is attached hereto as Exhibit 5.

                                                   2
Case 2:18-cv-16509-MCA-AME Document 82-2 Filed 05/07/21 Page 3 of 4 PageID: 387



                  9.    A true and correct copy of excerpts of the Organizational Chart, bearing

 bates stamped numbers Pacira 000104, 000108, and 000110 (marked as Exhibit 49 in the

 deposition of Kahr), is attached hereto as Exhibit 6.

                  10.   A true and correct copy of excerpts of Glenn Reiser’s deposition transcript

 cited in Defendant’s motion for summary judgment is attached hereto as Exhibit 7.

                  11.   A true and correct copy of relevant portions of Pacira’s Employment

 Handbook, bearing bates stamped numbers Pacira 000283-294, (marked as Exhibit D-3 and 43 in

 the depositions of Plaintiff and Kahr, respectively), is attached hereto as Exhibit 8.

                  12.   A true and correct copy of Plaintiff’s training records, bearing bates

 stamped numbers Pacira 000029-32, (marked as Exhibit D-5 in the deposition of Plaintiff) is

 attached hereto as Exhibit 9.

                  13.   A true and correct copy of excerpts of Plaintiff Abell’s deposition transcript

 cited in Defendants’ motion for summary judgment is attached hereto as Exhibit 10.

                  14.   A true and correct copy of the Sensitivity Training conducted by Pacira,

 bearing bates stamped numbers Pacira 001453-001543, (marked as Exhibit 42 in the deposition of

 Kahr) is attached hereto as Exhibit 11.

                  15.   A true and correct copy of an email from Plaintiff regarding a pilot program,

 bearing bates stamped number Pacira 001008, (marked as Exhibits 17 and 28 in the depositions of

 Murphy and Reiser, respectively) is attached hereto as Exhibit 12.

                  16.   A true and correct copy of excerpts of Dennis McLoughlin’s deposition

 transcript cited in Defendants’ motion for summary judgment is attached hereto as Exhibit 13.

                  17.   A true and correct copy of the 2018 NSM Itinerary, bearing bates stamped

 numbers Pacira 001546-53, (marked as Exhibit 20 in the deposition of Murphy), is attached hereto

 as Exhibit 14.

                                                   3
Case 2:18-cv-16509-MCA-AME Document 82-2 Filed 05/07/21 Page 4 of 4 PageID: 388



                 18.     A true and correct copy of the 2018 Women’s leadership dinner RSVP list,

 bearing bates stamped numbers Pacira 000069-70, (marked as Exhibit 50 in the deposition of Kahr)

 is attached hereto as Exhibit 15.

                 19.     A true and correct copy of an email from Reiser, bearing bates stamped

 numbers Pacira 001338-39, (marked as Exhibits 38-39 in the deposition of Reiser) is attached

 hereto as Exhibit 16.

                 20.     A true and correct copy of an email from Braunstein, bearing bates stamped

 numbers Pacira 001256, (marked as Exhibit 23 in the deposition of Murphy) is attached hereto as

 Exhibit 17.

                 21.     A true and correct copy of an email between Rock and Kahr, bearing bates

 stamped numbers Pacira 000088-90, (marked as Exhibits 44 and 46 in the deposition of Kahr) is

 attached hereto as Exhibit 18.

                 22.     A true and correct copy of the declaration of Seth Whaley, bearing bates

 stamped numbers Pacira 000425-426, (marked as Exhibit 54 in the deposition of Seth Whaley) is

 attached hereto as Exhibit 19.

                 23.     A true and correct copy of excerpts of Seth Whaley’s deposition transcript

 cited in Defendants’ motion for summary judgment is attached hereto as Exhibit 20.

                 24.     A true and correct copy of the recording of Plaintiff’s termination, produced

 in this litigation by Plaintiff, is attached hereto as Exhibit 21.

                 I declare that the foregoing statements made by me are true. I am aware that if any

 of the foregoing statements made by me are willfully false, I am subject to punishment.




                                                 /s/ James J. Panzini
                                                 James J. Panzini
 Date: May 7, 2021
                                                     4
